OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                   AUSTIN


                                       Say 20, 1939


Lb. W. J. Ddrtez, Secretary
State E3oardof Barber EXamlnare
Austin, Texas
Denr'Slr:




                                      ae to whetti-
or or not
                                      only a health




                   die tools, uupplies,or et&-
                      iIISaid 8hOpB Qr~~lOPll,
                      them to,work in aaid &@pa
                    re unless said barber or
                   logist or ODhm person has
                   1004 test showing freedom from
                   ottaor oommudoable biosaeo
            and he6 in h.iapoaseeeion a R&etra-
            tion aa IdentiiioationGertifY.oate
            mentioned in aaid Health~Certiri,oate
            Ordinanoe;nor shall any barber, mm-
            metologiet or suoh other person work
            in a barber shop OF beauty parlor or
Zr. it.J. Dartez, Xay 2C, 1939, Page 2


    pursue his trade in connectionwith
    barberingor cosmetologyin said Cit,y
    unless he has had said blood..test
    and has'in hXs possession.such regis-
    tration and Ideatiiicat%onCertifi-
    cate. Such certificateshall be *alid
    for six months only fromdate of ls-
     suarnce .”

          We assIMI)your doubt.ot.theforge of
the'abovesection rests on the ~aonetltutloneIi~y
or the attemptedregulation.
          The power to re@ate~*r    the protqa-
tfon of publio health in this day of prophylaxis
is establishedbeyond doubt. The aonetltutlonal
authorlty.ofa-munialpal borparatlonin Tenw
to regulate the professionof barbers from a~
ea@itary or health etaudpolnt:has been eetablfehed
lntbe case of Eenzal v. city of San Antonlo, 221
SW 237, Cot& of Civil Appeals (error rerueed).
See also 20 A.L.R., page 1108.
             In the instant qplmlon we have before
us the right of a aanialpal aarparationto regu'
late'aa oaaupatlon after the state hm3 exeralsed
tbs le&&etlve control over that oaaupatlon,
The aourts or thiristate have held that a business
ar oaaupatitilloensed by state law mss be rem-
late4 rith5.n   I reasonable   Unit, by munlaipal
ordisnnaa, it the regulation does not impids the
right under the state      license, &s "ExPart.e
Rrwer,a I.52SY 106S, a Texas case.
          Let us omsiiler~kuretate regulation
ot barbers and aoexmtologlstswith referenaato
phyaiaal examlnatlon. Our ~Tera8 Barber Lau, arti-
hle 734a, eeotion 21, subseotion (1) of our'Pena1
Code reads as fol~ws:
           "No certificateshall be isauad or
I&-.Ii.Jo.Dartez, &.y 20, 1939, Psge 3


     renewed unless and until each appli-
     cant shall'presenta health certifi-
     oate rrozna regular practicingmedical
     doctor showing that the applicant Is
     free from any kind of Itieotiousor
     contagiousdiseases, tuberaulosls,
     oommunicablediseases, free from the
     use of euy kind of mDrphIne, cooaine,
     or other habit-farming drw,  or a
     habitual drunkard and that said ap-
     plioant shall make affidavit to said
     medical examinetionthat all of said
     fact6 are true."
          The above section requires an eremin-
atlon onae a yeer and a health certificateis the
require-t of'tha eppliaent. Thus, a blood test
Is not necessary to oolpglywith tlm state statute,
however, a aertiticeteevldemaimga blood test
would satisfy the statsrequirement. The alty
of Midland, a homrsrule alty, has attemptedto
etrengthenthe requirement as ta the~physiael
aonditionor barb&s and aosnmtologists. In
order to comply with the aity ordinenea It will
be necesssry for a barber to have two or not
more than    three   blood tests   a year,   oae of dish
may also    be uaed'to qualiry for a state liaense.
          Our state law on haird8esearasnd oos-
mstologists,art&ale 734b, seotion 10, aubseation
(b) of our Penal Code reads ae tollomr:
          *All appliaationefor examins-
     tion and for llaanee shall be acaom-
     panied by a health certificateby a
     regularly liaensed doctor of medicine,
     showing the applicant to be free from
     any crontagiousor Infectiousdiseasea
     as determIned by a general examIna-
     tion and Wasserman blood test.*
tir.X. J. Dartez, IGay20, 19S9, ?age 4


          The persons followingthat profession
tirepresently requiredto hjve a Kasseraanblood
test once a year. The Xidland Ordinancewill
require another such test six months frox the
dnte of the last one.
            The oourts of this and other states
are  wont ti sustain any reasonablemunioipal
regulationfor the protectionof health and the
preservjtionof the lives of our citizens. This
is true,  thou&h the municipal regulationgoes
further than state regulation. See 43 Corpus
Suris p. 220 axxlGulf C. k.9. P. R'.Co. v. Calvert,
32 SK 246, e-or refused. For other authorities
holding that.a city may enlarge the requirements
of a statute where the regulationmoves In the
same direction ati not oounter to the state.law,
and that suoh regulation ie consistentwit&the
state law, see Olson v. Plattville91 A.L.R. 308
and Spitler v. 'km of b¶uneter115 A.L.R. 1395.
          lkour o lkonthe attemptedregula-
tion Is oonsistentIv,ith the purpose of'the legis-    '.
lature to proteot ihe publIa health from the
dangers of.skin inieotione,scalp dletiases  or
any other oontagiouediseases. It go68 further
than the state law, but moves in the same direa-
tion, ndt.oouuter to it,.axl has a co&mendable
purpose.
          Wails our state law& have not Uder-
taken to regulate portera, they *'regulate as-
sietentsto barbers and aometologists and.require
physical examinations
              _ ..   .of those
                           _ -._   peraom. This
attemptearegulation 18 a Ilealthmeaeure ana tne
requiremat of blood teeta of porters handling
the tools or supplies of a .ahop.Isa reasonable
one. It should be a ~timulue to the present ef-
forts of State Health Authorities,     to eradicate
social diseases.
Sr. X. J. Dartez, 6tay20, 1939, Page 5


          ~.eare faced with another test of
this atteroptedregulation. Does it invade a
field reserved to itself by our legislatureby
reason of state legislationupon this mtter?
          The ordinance under considerationis
designed as a health measure. The power of a
city to pass ordinancesfor the protectionof
health after the state has passed similar laws
seems to rest upon their conformitywith the
state law upon the m+~ subject. See Mantel v.
State, 117 SW 855.
          The aity or Mldland has *posed no sort
of tax upon the barbers Or cosmetologists$it
Zlk8S PO f'8~Uir8IU8at
                     Of mDY?alCharacterOp Of
th8~trad8 name Used and it does not~att8m& to
PSS UpOU.the GOIQeteUOyOf the per&Xl tO~mCtiO8
the prOi8SsiOL Those matters 'areleft to the
controllingState Boards authorized by statute
to determine those facts. w8 do IlOtb8li8V8
that the 18gi8latU8 by 8MOting al-tic18734a
and aI%iOle 734b Of Our &HLa) COf38~iUt8ild8d
                                            t0
or did usurp the exolussivspower to protsot the
publio health in barber and beauty shops. 98
attempted regulationis not ~violativeOf stat8
regulation,but is in harmon8yrith it.
          .It la the opinfoa of this depar$ment
that seotlon 4a or the City Ordinance or Midland,
Texas as submitted lx&yoUr letter or April 27,
1939 is a valid regulationand IP obligatory
Up&l the p8rtXOUEiWIRd therein.
                        Toum vary truly
                   ATTOBKgY GEt?XRALOF TECAS
  (signed)
                   BY